Citation Nr: 1443268	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a dental disability.

2. Entitlement to service connection for degenerative arthritis of the knee, feet, hands, and back. 

3. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a dental disability.  The rating decision also denied service connection hepatitis B, an acquired psychiatric disability and for arthritis of the knees, feet, hands and back.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Wichita, Kansas.

The Veteran testified before the undersigned at a Board video hearing in June 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in October 2012 where it was remanded for additional development.  

In a rating decision dated in May 2013, the RO granted service connection for hepatitis B.  As this was considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability and degenerative arthritis of the knees feet, hands, and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 1997, the Board denied the Veteran's claim of entitlement to service connection for a dental disability.

2. The evidence received since the Board's August 1997 decision is not redundant of evidence already of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The totality of the record continues to show that the incident in which the Veteran sustained dental injury involved willful misconduct.


CONCLUSIONS OF LAW

1. The August 1997 Board decision, which denied service connection for a dental disability, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The criteria for reopening the claim of service connection for a dental disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for a dental disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Defective VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Here, the Veteran was sent a letter dated in June 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  However, the letter did not provide notice regarding reopening a previously denied claim as required by Kent.  

Pursuant to the Board's October 2012 directive, additional notice was sent in January 2013 which notified the Veteran of the reasons for the prior denial of the claim and informed him of the appropriate definitions of new and material evidence.  The January 2013 notice identified the November 1993 rating decision as the final decision regarding the appellant's previously denied dental claim and not the August 1997 Board decision as requested in the Board's remand directives.  However, as the instant decision determines that new and material evidence has been received, the notice deficiency is deemed moot.  Therefore, the Board finds that there has been substantial compliance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) and post-service treatment records are associated with the claims file.  As requested in the Board's remand directives, Social Security Administration (SSA) records have also been associated with the file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board notes that no VA examination or medical opinion has been provided in connection with the service connection claim being decided herein.  However, as new and material evidence has not been received sufficient to reopen the previously denied claim, such assistance is not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Further, the new evidence received since the last final adjudication does not trigger VA's duty to provide a VA examination or opinion because it does not indicate that the Veteran's dental disability was not related to the Veteran's willful misconduct.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Service connection for a dental disability was denied in an August 1997 Board decision.  At that time, the evidence of record consisted of the Veteran's service treatment records (STRs), VA treatment records dated in March 1993 and a VA administrative decision dated in September 1993.  The claim was previously denied because it was determined that the appellant's dental disability was the result of his willful misconduct during service.  

The evidence received since the August 1997 Board decision includes service dental records, VA treatment records dated in December 2003 noting dental treatment and lay statements and testimony by the Veteran indicating that he was not the aggressor of the incident that resulted in his dental disability.  This latter evidence regarding the details of the in-service altercation are found to constitute new and material evidence under 38 C.F.R. § 3.156(a), as they raise the possibility that the event in question did not involve willful misconduct on the part of the Veteran.  This was the basis for the prior denial.  Accordingly, the claim is reopened.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n) , 3.301(a). See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n) (1). Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death. 38 C.F.R. § 3.1(n)(3). A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA. 38 C.F.R. § 3.1(n).

The Board notes that the RO considered the merits of the claim in a June 2012 statement of the case.  Accordingly, the Board may proceed with appellate review at this time.

Although the Board finds that new and material evidence has been received in this case, the denial of service connection remains warranted.  The Veteran has submitted testimony to the effect that the other individual in the altercation attacked him and that this was unprovoked.  However, even accepting the truth of this statement, the personnel records reflect that he was in possession of a knife, which was against regulations and which led to a guilty finding in a Special Court Martial.  Therefore, the Board finds that the event in question that resulted in the dental injury still involved willful misconduct, regardless of whether the Veteran initiated the altercation or merely reacted to an assault by the other service member.  Thus, the dental disorder in question is attributable to an incident involving willful misconduct and thus it was not incurred in the line of duty.  For this reason, service connection remains denied.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a dental disability is granted.

Service connection for a dental disability is denied.


REMAND

Pursuant to the Boards previous remand directives, the RO was to take the necessary steps to obtain all records of VA treatment for arthritis and mental health treatment beginning in April 2012. 

The May 2013 supplemental statement of the case (SSOC) indicated that outpatient treatment records from June 2012 to January 2013 had been reviewed.  However, the identified records have not been associated with the claims file.  The most recent records noting VA treatment are dated in April 2012.  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the records identified in the SSOC must be associated with the claims file. 

The Veteran was afforded a VA examination in April 2013 in conjunction with his claim of service connection for a bilateral foot disability.  At the time of the examination, the examiner noted complaints of foot pain during service.  However, it was determined that the claimed foot condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness as pes planus was found at entrance into military service.

A review of the STRs indeed reflects that pes planus was noted at the September 1978 entrance examination.  Thus, the presumption of soundness for pes planus does not apply.  38 C.F.R. § 3.304(b) (2013).  Although it was determined by the April 2013 VA examiner that the foot condition was not incurred in service, there is no opinion of record regarding aggravation of pes planus by active military service.  As such, the Veteran should be afforded an additional VA examination to determine whether pes planus is etiologically related to military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to obtain all records of VA treatment for arthritis and mental health treatment beginning in April 2012. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

If additional treatment records do not exist, it should be noted in the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current foot disability.  The examiner must review the claims file, to include this remand, and must note such review in the report.

Following review of the claims file and the Veteran, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that pes planus clearly and unmistakably pre-existed active duty? 

(b) If so, is it at least as likely as not that pes planus was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the natural progression of the disability?

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable. 

The examiner must provide a rationale for any opinion provided.

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the Veteran's complaint of foot pain during service. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If any benefit on appeal remains denied, the RO should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


